DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  Claims 8 and 18 end with a semicolon and should be corrected to a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsugi (US 2018/0104584 A1).
Regarding claims 1, 11, and 20, Utsugi discloses an assist function enabling method, the method comprising:
obtaining target data that is generated according to a target operation in a game application (see par. [0107], When the reference path point has been determined, next, on the basis of the moving speed and the steering wheel input value of the own vehicle object 101, “reference direction” is calculated. This reference direction is expressed in the form of a direction vector indicative of the travelling direction of the own vehicle object at that time point);
enabling, by processing circuitry, a game assist function in response to the target data matching a trigger condition of an assist function trigger, the target data indicating an execution completion status of the target operation, and the game assist function being configured to assist in executing the target operation (see par. [0084], When a steering wheel input by the player is an input that directs the own vehicle object 101 toward the travelling direction of the course (toward the goal) (in other words, an input that causes neither an intentional reverse travel nor an intentional off-course), a process is also performed that corrects a steering wheel input value so as to direct the own vehicle object 101 toward the travelling direction of the course in accordance with the distance from the left and right edges (walls) of the course); and
automatically executing, in the game application, the target operation according to the game assist function in a case that a game operation meets an execution condition of the target operation (see par. [0086], In a state where the risk of the own vehicle object 101 going off the course is low with respect to the position and the predicted traveling line of the own vehicle object 101, a process is also performed that corrects a steering wheel input value so as to allow the own vehicle object 101 to travel along the course as much as possible).

Regarding claims 2 and 12, Utsugi discloses wherein the trigger condition of the assist function trigger includes the execution completion status of the target operation being lower than a preset completion status (see par. [0086], In a state where the risk of the own vehicle object 101 going off the course is low with respect to the position and the predicted traveling line of the own vehicle object 101, a process is also performed that corrects a steering wheel input value so as to allow the own vehicle object 101 to travel along the course as much as possible; in other words, the steering is corrected when the player has not steered enough to be on the correct path).

Regarding claims 3 and 13, Utsugi discloses wherein the target data includes at least one of operation data and calculation data, the operation data indicating an operation frequency of the target operation, and the calculation data indicating operation completion quality of the target operation (see par. [0108], In this case, first, direction vectors 411 and 412 respectively directed from the own vehicle object 101 to candidate path points (in the example shown in FIG. 19, the first candidate path point 405 and the second candidate path point 407) are calculated; the operation frequency would be the amount of steering used to calculate the direction vectors); and
the enabling the game assist function includes enabling the game assist function in response to at least one of the operation frequency indicated by the operation data being lower than a preset frequency and a quantity of times of occurrence of data within a target data range indicated by the calculation data reaching a preset quantity of times (see par. [0136], Meanwhile, in a state where there is a steering wheel input in either the leftward direction or the rightward direction, or in a state where the own vehicle object 101 is drifting, the predicted traveling line is no longer a straight line. Thus, when the own vehicle object 101 is not traveling straight, the orientation of the own vehicle object 101 predicted at the predicted collision point is used, instead of the orientation component of the speed vector 452. With reference to FIG. 26, the correction amount 453 of the steering wheel input value is calculated by use of the orientation indicated by an orientation-at-collision 463, not the orientation of the speed vector 452; thus, when the vehicle is drifting, no steering input [operation data] is being received which would mean that it is less than a preset frequency).

Regarding claims 4 and 14, Utsugi discloses wherein the game application is a driving application and the target operation is a vehicle steer back operation (see par. [0130], In this process, in a case where occurrence of off-course, although not immediately, is predicted if the own vehicle object 101 continues advancing as is, the steering wheel input is corrected so as to realize a state where the own vehicle object 101 can travel along the direction in which the own vehicle object 101 should travel in the course, in order to reduce the risk of off-course); and
the enabling the game assist function in response to the operation frequency indicated by the operation data being lower than the preset frequency includes enabling the game assist function in response to an operation frequency of the vehicle steer back operation being lower than the preset frequency, the operation frequency of the vehicle steer back operation being calculated according to a received quantity of drift operations and a received quantity of vehicle steer back operations (see par. [0136], Meanwhile, in a state where there is a steering wheel input in either the leftward direction or the rightward direction, or in a state where the own vehicle object 101 is drifting, the predicted traveling line is no longer a straight line. Thus, when the own vehicle object 101 is not traveling straight, the orientation of the own vehicle object 101 predicted at the predicted collision point is used, instead of the orientation component of the speed vector 452. With reference to FIG. 26, the correction amount 453 of the steering wheel input value is calculated by use of the orientation indicated by an orientation-at-collision 463, not the orientation of the speed vector 452).

Regarding claims 5 and 15, Utsugi discloses wherein the game application is a driving application, the target operation is a vehicle steer back operation, and the calculation data indicates an angle between a vehicle and a track after the vehicle steer back operation is received (see par. [0121],  In these examples, the own vehicle object 101 is approaching the course left edge at an angle closer to a right angle (meaning “perpendicular”) in Case 2 than in Case 1); and
the enabling the game assist function in response to the quantity of times of occurrence of data within the target data range indicated by the calculation data reaching the preset quantity of times includes enabling the game assist function in response to a quantity of times that the angle between the vehicle and the track indicated by the calculation data is greater than a preset angle reaching the preset quantity of times, the angle between the vehicle and the track being determined based on an angle between a movement direction of the vehicle and a track direction after a drift operation and the vehicle steer back operation are received (see par. [0121], In other words, control is performed such that: as the angle of the speed vector 452 relative to the course edge becomes closer to a right angle, the correction amount thereof is calculated so as to be greater, accordingly; and as the angle between the speed vector 452 and the travelling direction becomes smaller, the correction amount thereof also becomes smaller, accordingly; a preset quantity of times can merely be 0 where the steering can be corrected upon the first occurrence of a path deviation).

Regarding claims 6 and 16, Utsugi discloses wherein the automatically executing comprises automatically executing the vehicle steer back operation according to the game assist function in response to a drift operation being received (see par. [0136], Meanwhile, in a state where there is a steering wheel input in either the leftward direction or the rightward direction, or in a state where the own vehicle object 101 is drifting, the predicted traveling line is no longer a straight line. Thus, when the own vehicle object 101 is not traveling straight, the orientation of the own vehicle object 101 predicted at the predicted collision point is used, instead of the orientation component of the speed vector 452. With reference to FIG. 26, the correction amount 453 of the steering wheel input value is calculated by use of the orientation indicated by an orientation-at-collision 463, not the orientation of the speed vector 452).

Regarding claims 7 and 17, Utsugi discloses wherein the automatically executing comprises applying a force to a front of the vehicle according to the game assist function in response to the drift operation being received, the force deflecting a movement direction of the vehicle to a track direction (see par. [0136], Meanwhile, in a state where there is a steering wheel input in either the leftward direction or the rightward direction, or in a state where the own vehicle object 101 is drifting, the predicted traveling line is no longer a straight line. Thus, when the own vehicle object 101 is not traveling straight, the orientation of the own vehicle object 101 predicted at the predicted collision point is used, instead of the orientation component of the speed vector 452. With reference to FIG. 26, the correction amount 453 of the steering wheel input value is calculated by use of the orientation indicated by an orientation-at-collision 463, not the orientation of the speed vector 452; thus when the vehicle begins drifting and corrective steering is applied, the steering would direct the front of the vehicle back towards the ideal path).

Regarding claim 10, Utsugi discloses wherein the target operation is a vehicle steer back operation and the game operation is a vehicle drift operation (see par. [0130], FIG. 26 shows an example of predictive steering at the time when the own vehicle object 101 is not traveling straight, i.e., in a state where there is a steering wheel input in either the left direction or the right direction, or in a state where the own vehicle object 101 is “drifting”).

Allowable Subject Matter
Claims 8, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest applying the force to the front of the vehicle in response to no vehicle steer back operation being received within a preset duration after the drift operation is received and an angle between the vehicle and a track being greater than a preset angle and applying the force to the front of the vehicle in response to the vehicle steer back operation being received within a preset duration after the drift operation is received and an angle between the vehicle and a track being greater than a preset angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (US 6,652,376 B1), Akahori et al. (US 2007/0265087 A1), Champagne et al. (US 7,625,287 B2), Yamashita et al. (US 8,523,678 B2), Tipping et al. (US 2009/0061972 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/30/2022